DAVIS, Judge.
D.C.K.L. challenges the trial court’s order withholding adjudication and placing her on juvenile probation for the delinquent act of criminal mischief, a second-degree misdemeanor. We affirm the disposition without further comment. The State has conceded that the written order of disposition fails to identify the degree of the offense. We therefore remand for the limited purpose of the entry of a corrected written disposition order that accurately reflects the degree of the offense for which her adjudication was withheld.
Affirmed and remanded for entry of a corrected order.
LaROSE and CRENSHAW, JJ., Concur.